Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Overview
Claim objections
New 35 U.S.C. §§ 112 & 103 rejections necessitated by amendment
New Double Patenting rejection

Claim Objections
Claims 1, 3-16, and 18-19 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. This claim has the following issues.
I. Preamble
The preamble’s “the steps of” is an antecedent basis issue. The Examiner recommends striking this phrase. 
II. Redundancy
The limitation “electrodeposition or electrochemical plating” is essentially redundant since electrochemical plating is the electrodeposition of metals. The Examiner suggests picking one term and making that consistent throughout all of the claims.



Claims 4-16 & 18-19. These claims are objected to for their dependency on claim 1.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13. The specification and originally filed claims support the passivating of an electrodeposited iron layer in step c. App. Spec. p. 9 ll. 14-19. However, they do not support passivating the iron deposited as part of the alloy in step a. Thus this claim is new matter.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-16, and 18-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1. The limitation “wherein the concentration of nickel is higher than iron” lacks – and the specification does not give guidance on – what kind of concentration is required. This can lead to conflicting situations such as 57 g/L (1.02 mol/L) of iron and 58.693 g/L (1.00 mol/L) of nickel where on a mass basis nickel has a higher concentration but on a mole basis iron has the higher concentration. Thus this claim is indefinite.
In view of the lack of support in the original disclosure for which concentration is required, the Examiner suggests striking this limitation.

Claims 3-16 & 18-19. These claims are objected to for their dependency on claim 1.

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12. This claim requires step a to be an electrodeposition but this is already required by claim 1. Thus this claim fails to further limit. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 12, 15-16, and 19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Koboski et al., Fabrication and Characterization of Electrodeposited Nanoporous Alloys, American Physical Society March Meeting 57(1) (2012) [hereinafter Koboski] in view of Reece et al., U.S. Patent App. Pub. No. 2011/0048962 A1 [hereinafter Reece], Chezel et al., U.S. Patent No. 3,489,661 [hereinafter Chezel], and either as evidenced by or further in view of Koboski/Nelsen et al., Hydrogen evolution reaction measurements of dealloyed porous NiCu, Nanoscale Research Letters 8:528 (2013) [to avoid confusion with the previous Koboski reference, this reference will be named after the second named author, hereinafter Nelsen].
Claim 1. The following references render this claim obvious.
I. Koboski as evidenced by Nelsen
Koboski teaches a method of producing an electrocatalyst (deposited NiFe thin film has an active surface area, which makes it an electrocatalyst; Kobaski abstract), comprising the steps of: 
a) electrodeposition or electrochemical plating of an alloy comprising nickel, a second metal which is copper, and a third metal which is iron (electrodeposition of NiFeCu; id.), wherein the nickel, copper, and iron are provided as an electroplating solution (electroplating is understood to use solutions); and 
b) electrochemical or chemical dissolution of deposited second metal (electrochemical dealloying to remove Cu; id.) to obtain a nanoporous structure (Koboski obtains a nanoporous structure, factual reference Nelsen teaches that dealloying copper leads to a nanoporous structure, since Koboski’s dealloying also removes copper Koboski’s dealloying leads to the nanoporous structure; Koboski abstract; Nelsen abstract, pp. 1, 6, figs. 3-4; see also App. Spec. p. 8 ll. 22-24).
II. Nickel-Iron ratio – Reece and Chezel
Koboski is silent on wherein the concentration of nickel is higher than iron.
However, Koboski’s electroplating solution must have some kind of metal ion concentrations. Thus a person having ordinary skill in the art would have looked to the prior art.
Like Koboski, Reece teaches a method comprising using catalysts for the hydrogen evolution reaction. Reece [0013]-[0014]. Reece teaches the method further comprises using NiFe as an alloy for catalyzing the hydrogen evolution reaction and each metal may be in the alloy from 0.001-99.999 atom%. Reece [0036].
Chezel teaches a method comprising the production of a deposit having the same atomic ratio of the metals in the electroplating solution. Chezel col. 4 l. 27 – col. 5 l. 17. Chezel teaches the method comprises using an electroplating solution with nickel and iron. Id. Thus a person having ordinary skill in the art would have realized that using Chezel’s method of having the same atomic ratio in the solution and deposit would achieve Reece’s deposit composition. This would also involve having solutions where the concentration of nickel is higher than iron.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method using Chezel’s method to have the same atomic ratio of metals in the solution as in the deposit to achieve Reece’s deposit composition to yield the predictable result of having a suitable catalyst for the hydrogen evolution reaction.
III. Substrate - Reece
Koboski does not explicitly teach on the copper, nickel or other metal substrate.
However, Koboski must use some kind of substrate. Thus a person having ordinary skill in the art would have looked to the prior art. Koboski further teaches that this alloy is meant for use with hydrogen evolution. Koboski abstract.
Like Koboski, Reece teaches a method comprising using catalysts for the hydrogen evolution reaction. Reece [0013]-[0014]. Reece further teaches the method comprising using a current collector (i.e. substrate) made from metals such as copper and titanium. Reece [0082]-[0083]. The current collector may be solid or porous. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s substrate to be Reece’s copper or titanium metal and be solid or porous in order to yield the predictable result of having a suitable substrate for use in the hydrogen evolution reaction.
IV. Copper Solution – alternatively Nelsen
As an alternative to the previous copper solution teaching, Nelsen teaches that copper may be electroplated from a solution. Nelsen p. 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Nelsen’s copper in solution to yield the predictable result of having a suitable means to plate copper.

Claims 4-6 & 9. Koboski does not explicitly teach (claim 4) the method of claim 1, wherein an electroplating solution comprising a copper salt and a nickel salt is used in step a), (claim 5) the method of claim 4, wherein the copper salt is CuSO4, (claim 6) method of claim 4, wherein the nickel salt is NiSO4, and (claim 9) the method of claim 1, wherein a solution comprising sulphate ions, an alkaline solution or an acidic solution is used in step b).
However, Koboski’s copper and nickel must be deposited and the copper electrochemically dealloyed somehow.
Nelsen teaches a method comprising electroplating using a bath comprising nickel and copper sulfate sources to electroplate the nickel and copper, respectively. Nelsen p. 2. Nelsen teaches the method comprising using the same solution for both electroplating and dealloying. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s deposition method with Nelsen’s method in order to yield the predictable result of having a suitable bath comprising suitable nickel and copper sources to electroplate nickel and copper with and to dealloy copper with.

Claim 12. The method of claim 1, wherein step a) is an electrodeposition (rejected for similar reasons stated in the claim 1 rejection).

Claim 15. The method of claim 1, wherein the other metal is one of iron, cobalt, titanium, zirconium, stainless steel and aluminium (rejected for similar reasons stated in the claim 1 rejection).

Claims 16 & 19. The method of claim 1, wherein the copper, nickel, or other metal substrate is a porous copper or nickel substrate (rejected for similar reasons stated in the claim 1 rejection).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Koboski in view of Reece, Chezel, and alternatively Nelsen as applied to claim 1 above, and further in view of Vaden et al., U.S. Patent App. Pub. No. 2015/0167181 A1 [hereinafter Vaden] and Kato et al., W.O. Int’l Pub. No. 2017/179473 A1. Kato et al., U.S. Patent App. Pub. No. 2019/0078220 A1 was used as a translation [hereinafter Kato].
Claim 3. Koboski does not explicitly teach the method of claim 1, wherein the method further comprises the step of: c) deposition of iron on the nanoporous structure.
However, Vaden teaches the use of iron or iron oxide as a hydrogen evolution reaction catalyst. Vaden abstract, [0091].
Kato teaches that stacking another catalyst layer can achieve even more catalysis. Kato [0048], [0056], table 1, fig. 1a.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by depositing Vaden’s iron and then utilizing Kato’s teaching of stacking this second catalyst layer over Koboski’s catalyst layer to achieve even more catalysis.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Koboski in view of Reece, Chezel, and alternatively Nelsen as applied to claim 1 above, and further in view of Vossen et al., Thin Film Processes (1978) [hereinafter Vossen].
Claim 7. Koboski does not explicitly teach the method of claim 4, wherein the molar ratio of copper to nickel in the electroplating solution is between 1:1 and 1:3.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Vossen teaches that the metal ratio (i.e. molar ratio) is a variable that achieves the recognized result of affecting the deposit composition, hence making it a result-effective variable. See Vossen p. 245.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Koboski in view of Reece, Chezel, and alternatively Nelsen as applied to claim 1 above, and further in view of Vereecken et al., U.S. Patent App. Pub. No. 2006/0166474 A1 [hereinafter Vereecken].
Claim 8. Koboski does not explicitly teach the method of claim 1, wherein a voltage of 2-6 V in a two electrodes setup is applied in step a).
However, Koboski must use some voltage and some electrode setup.
Vereecken teaches a method comprising a 2 electrode setup using a working and an auxiliary electrode. Vereecken [0046], figs. 2-3. Vereecken further teaches the method comprising electroplating metals such as nickel, copper, iron, and alloys of the same. Vereecken claim 26. Vereecken further teaches the method electroplating at a voltage from 0-5 volts. Vereecken [0092].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s voltage and electrode setup with Vereecken’s method to yield the predictable result of having a suitable voltage and electrode setup to electroplate with.
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Koboski in view of Reece, Chezel, and alternatively Nelsen as applied to claim 1 above, and further in view of Schuh et al., U.S. Patent App. Pub. No. 2010/0282613 A1 [hereinafter Schuh].
Claim 10. Koboski does not explicitly teach the method of claim 1, wherein a voltage of 1-12 V is applied in step b) in a two electrodes setup.
I. Voltage - Nelsen
Nelsen teaches a voltage range of 0-2,400 mV is a suitable range to dealloy with. Nelsen p. 2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s voltage with Nelsen’s voltage to yield the predictable result of having a suitable voltage to dealloy with.
Where the prior art’s point(s) or range overlaps or encompasses the claimed point(s) or range, the claimed point(s) or range is/are obvious. MPEP § 2144.05(I).
Because the prior art’s point(s) or range overlaps or encompasses the claimed range or point(s), it would have been obvious to a person having ordinary skill in the art to have selected the overlapping/encompassing range or point(s) disclosed by the prior art.
II. 2 Electrodes - Schuh
Koboski does not explicitly teach a two electrode setup.
However, Schuh teaches dealloying using only a substrate and a counterelectrode (with no mention of a reference electrode). Schuh [0027], [0032]-[0033], [0042]-[0043].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s electrode setup with Schuh’s 2 electrode setup to yield the predictable result of having a suitable electrode setup to dealloy with.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Koboski in view of Reece, Chezel, and alternatively Nelsen as applied to claim 1 above, and further in view of Zhang et al., U.S. Patent App. Pub. No. 2015/0184309 A1 [hereinafter Zhang].
Claim 11. Koboski does not explicitly teach the method of claim 1, wherein a pulsed voltage is applied in step b).
However, Koboski must use some voltage to dealloy.
Zhang teaches that DC or pulsed voltage may be used to dealloy. Zhang [0007], [0032].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Zhang’s pulsed voltage to yield the predictable result of having a suitable voltage to dealloy with.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Koboski in view of Reece, Chezel, and alternatively Nelsen as applied to claim 12 above, and further in view of Kato and Joya, U.S. Patent App. Pub. No. 2017/0233885 A1.
Claim 13. Koboski does not explicitly teach the method of claim 12, further comprising a step c) passivating the electrodeposited iron.
However, Vaden teaches the use of iron or iron oxide as a hydrogen evolution reaction catalyst. Vaden abstract, [0091]. That makes the two suitable substitutes for each other.
Joya teaches that anodizing (i.e. passivating) iron is a suitable method of obtaining iron oxide. Joya abstract, [0009], [0033].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s iron with Vaden’s iron oxide made with Joya’s anodizing to yield the predictable result of having a suitable catalyst for the hydrogen evolution reaction.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Koboski in view of Reece, Chezel, and alternatively Nelsen as applied to claim 1 above, and further in view of Slavchev, U.S. Patent No. 6,911,126 B1.
Claim 14. The method of claim 1, wherein the substrate is a copper substrate (rejected for similar reasons stated in the claim 1 rejection).
Koboski is silent on comprising a coil.
But Koboski’s substrate must have a shape. Thus a person having ordinary skill in the art would have looked to the prior art.
Slavchev teaches a method using a coil cathode to produce hydrogen. Slavchev abstract, col. 2 ll. 21-39, col. 5 ll. 27-34, fig. 2. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s shape with Slavchev’s coil to yield the predictable result of having a suitable electrode shape.

Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Koboski in view of Reece, Chezel, and alternatively Nelsen as applied to claim 1 above, and further in view of Zuo et al, CN 105664937 A. A machine translation was used for Zuo et al. [hereinafter Zuo].
Claim 18. Koboski is silent on the method of claim 1, wherein the substrate is a copper substrate and the method comprises subjecting the alloy obtained in step a) to a heat treatment before step b).
However, Zuo teaches heat treatment before dealloying homogenizes the alloy. Zuo abstract, pp. 2-3.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Zuo heat treatment to homogenize the alloy.

Double Patenting
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16. Although the claims at issue are not identical, they are not patentably distinct from each other because they both have the same scope.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HO-SUNG CHUNG/Examiner, Art Unit 1794                                                                                                                                                                                                        

/BRIAN W COHEN/Primary Examiner, Art Unit 1794